United States Court of Appeals
                            FOR THE DISTRICT OF COLUMBIA CIRCUIT




No. 19-7146                                                    September Term, 2020
                                                               FILED ON: MARCH 2, 2021

LAURA WILLIS LUHN, AN INDIVIDUAL,
                   APPELLANT

v.

SUZANNE SCOTT, INDIVIDUALLY AND FOX NEWS NETWORK LLC,
                   APPELLEES


                           Appeal from the United States District Court
                                   for the District of Columbia
                                       (No. 1:19-cv-01180)


       Before: ROGERS, PILLARD and WALKER, Circuit Judges.

                                        JUDGMENT

     Appellant seeks reversal of the dismissal of her amended complaint asserting claims for
defamation, defamation by implication, false light, and intentional infliction of emotional distress
against Suzanne Scott and Fox News. This case was considered on the record from the United
States District Court for the District of Columbia and on the briefs of the parties. See FED. R. APP.
P. 34(a)(2); D.C. CIR. R. 34(j). The Court has afforded the issues full consideration and has
determined they do not warrant a published opinion. See D.C. CIR. R. 36(d). For the following
reasons, it is

     ORDERED and ADJUDGED that the judgment of the district court be AFFIRMED.

                                                I.

     Appellant’s claims all stem from statements that appeared in a 2019 Los Angeles Times article
profiling Suzanne Scott’s leadership of Fox News. Scott, a longtime Fox News executive, became
CEO of Fox News in May 2018, after Roger Ailes resigned following allegations by appellant and
others of sexual harassment and abuse. In addressing Ailes’ departure and sexual abuse problems
at Fox News, the Times article stated that “it was necessary for Scott to tell employees she had no
knowledge of Ailes’ behavior even though she was part of his inner circle.” Am. Compl. Ex. 1 at
6. It then quoted Scott as saying: “I had no clue on what was going on in Roger Ailes’ office” and
“I have never had any issues with any sort of harassment myself.” Id. Appellant alleges that,
through these statements, Scott defamed her “by calling her a liar and creating the false implication
that [appellant] fabricated sexual assault allegations against Ailes” and “fabricated sexual assault
cover-up allegations against [Scott].” Am. Compl. ¶¶ 17–18. The Times article did not mention
appellant specifically.

    The district court dismissed the amended complaint for failure to state a claim pursuant to
FED. R. CIV. P. 12(b)(6). Our review is de novo. Hourani v. Mirtchev, 796 F.3d 1, 9 (D.C. Cir.
2015).

                                                 II.

     To state a defamation claim, a plaintiff must show that “the defendant made a false and
defamatory statement concerning the plaintiff.” Id. at 16 (quoting Oparaugo v. Watts, 884 A.2d
63, 76 (D.C. 2005)). Even assuming for the purposes of argument that the statements at issue
concerned appellant, these statements are not “‘reasonably capable of any defamatory meaning,’
which is a question of law.” Smith v. Clinton, 886 F.3d 122, 128 (D.C. Cir. 2018) (quoting Weyrich
v. New Republic, Inc., 235 F.3d 617, 627 (D.C. Cir. 2001)). “An allegedly defamatory remark
must be more than unpleasant or offensive; the language must make the plaintiff appear odious,
infamous, or ridiculous.” Id. The statements at issue here do not meet this bar.

     Appellant relies on “a strained set of inferences in an effort to construct a case of defamation
by implication.” Appellees Br. 24. “In entertaining claims of defamation by implication, courts
must be vigilant not to allow an implied defamatory meaning to be manufactured from words not
reasonably capable of sustaining such meaning.” White v. Fraternal Order of Police, 909 F.2d
512, 519 (D.C. Cir. 1990). In contending that Scott’s statements implied that appellant was
fabricating sexual assault allegations against Ailes, appellant conflates a statement denying
knowledge of something with a statement that something is untrue. Cf. Smith, 886 F.3d at 129.
Moreover, the amended complaint presents no factual basis capable of creating any implication in
a reasonable reader’s mind about appellant’s cover-up allegations against Scott. As evidence that
appellant’s cover-up allegations were “widely publicized,” the amended complaint points to two
press releases published on appellant’s counsel’s website. See Am. Compl. ¶¶ 14–18. One of the
press releases mentions the cover-up allegations tangentially, and the other was published after the
Times article. See id. Ex. 2. Notwithstanding two conclusory and subjective affidavits from
Hollywood professionals that they “took” Scott’s statements “to defame [appellant],” id. Ex. 3,
Scott’s statements are not “reasonably capable of a defamatory interpretation.” White, 909 F.2d
at 519. Appellant’s amended complaint therefore fails to state a defamation claim.

     For similar reasons, the district court also correctly held that the amended complaint fails to
state false light and intentional infliction of emotional distress claims. To prevail on a false light
claim, appellant must show that a statement “places appellant in a false light which would be highly
offensive to a reasonable person.” Weyrich, 235 F.3d at 628 (internal quotation marks and citation
omitted); accord Smith, 886 F.3d at 129. As for an intentional infliction of emotional distress
claim, appellant must show “extreme and outrageous conduct on the part of the defendant.” Smith,


                                                  2
886 F.3d at 129 (quoting Armstrong v. Thompson, 80 A.3d 177, 189 (D.C. 2013)). Scott’s
statements, which no reasonable reader could interpret as implying that appellant fabricated sexual
assault or cover-up allegations, meet neither standard.

     Pursuant to D.C. Circuit Rule 36, this disposition will not be published. The Clerk is directed
to withhold issuance of the mandate herein until seven days after resolution of any timely petition
for rehearing or petition for rehearing en banc. See FED. R. APP. P. 41(b); D.C. CIR. R. 41.

                                           Per Curiam

                                                             FOR THE COURT:
                                                             Mark J. Langer, Clerk

                                                     BY:     /s/
                                                             Daniel J. Reidy
                                                             Deputy Clerk




                                                 3